Russell, J.
Under the statute preferring the wages of employees, operatives and laborers of corporations which have become insolvent the applicant seeks a preference for the sum of $1,154.65, with interest. Laws of 1885, chap. 376, § 1.
Oharron’s claim arose out of an agreement with 'the Canton Lumber Company to cut, skid and haul to the river all the merchantable logs on a tract of land in the township of Clifton. He was to hire all the workmen and teams and furnish the proper equipments and camps so that the Canton Lumber Company was to pay nothing beyond the contract price of $2.75 per 1,000 feet, of which $1.50 per 1,000 feet should be paid when the logs were cut and skidded and roads cut to the river. It was immaterial to the company how much he paid the fifteen or twenty employees hired by him, or what it cost him for housing them in camp or feeding them, or what the camp equipage and the equip*35ments for performing the work amounted to. His direct responsibility, under the agreement, was to perform the job, and that of the lumber company to pay according to the price fixed.
The statute giving a preference to the wages of employees, operatives and laborers was designed to afford protection to those ¡who work for a corporation, create by their personal skill or toil the products of the company, and who, presumably, from their occupying a subordinate position under the control and direction of the master, and want of means for other protection, could not well .guard themselves against the disaster of insolvency produced by the general management or misfortunes of the corporation. It was not intended to give additional security for the performance of a contract, made by the company with an independent contractor, beyond that which he had the power to provide for in entering into the agreement.
Under statutes giving preference to laborers and servants it has been held that contracts to furnish the labor and services of others, or teams, with or without the services of the contractor, do not give the claimant a preference. Balch v. N. Y. & O. M. Co., 46 N. Y. 521; People v. Remington, 45 Hun, 329; affirmed, 109 N. Y. 631. FTor may a bookkeeper and general manager be preferred. "Wakefield v. Fargo, 90 N. Y. 214. Flor a secretary. Coffin v. Reynolds, 37 N. Y. 640. But an architect is entitled to preference, the statute in regard to liens covering skilled as well as unskilled labor. Stryker v. Cassidy, 76 N. Y. 50. Therefore, counsel for a company may claim to be an employee. Gurney v. Atlantic, etc., R. R. Co., 58 N. Y. 358, Grover, Andrews and Johnson, JJ., dissenting.
Upon the facts presented, it would seem unjust to hold the Canton Lumber Company liable for the acts of Charron causing damage or injury to other persons by negligence or other tort. If he was actiüg as a subordinate agent of the company his acts would be their acts. He was independent of the corporation within the sphere of his contract obligation. He was not an employee, operative or laborer; nor were the sums to be paid to him wages earned for services to an employer.
The motion is denied, with costs.
Motion denied, with costs.